DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, (“RCE”) including the fee set forth in 37 CFR 1.17(e), was filed on 05/13/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/13/2022 and 03/24/2022 have been entered. 
Response to Amendment
This action is in response to the RCE filed 05/13/2022 and after final amendment filed 03/24/2022 by which Claim(s) 1, 6-7, 10-11, 14, 16, 20 and 25-37 are pending.  Claims 1, 6, 11, 16, and 25 were amended and claims 34-37 were added.  Claims 2-5, 8-9, 12-15, 17-19 and 21-24 are canceled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' response filed 05/13/2022 and 03/24/2022.  
Claim Rejections - 35 USC § 112(a)
Claims 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 25-29, Claim 25 recites “wherein the corrosion inhibitor comprises a plurality of particles”.  The application as filed as represented by U.S. 20180087162, the published patent application, hereinafter referred to as “Pub” describes at ¶s 0039, 0040, and claims 1 and 11 a plurality of corrosion inhibitor particles and a plurality of thiol-containing corrosion inhibitor particles.  
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of "a plurality of particles” but rather a genus of a plurality of corrosion inhibitor particles.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   
A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the description of the application as filed because the a plurality of particles of any kind like silica particles or PTFE particles or polymer particles are not described, and the specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed of  plurality of particles.  
Claim Rejections - 35 USC § 112(b)
Claims 1, 6, 11, 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 11 and 25 recite “3-glycidoxypropyltrimethoxysilane (GTMS) including an active epoxy group”.  This recitation is unclear and confusing whether the “active epoxy group” is an additional epoxy group or the epoxy group of the 3-glycidoxypropyltrimethoxysilane, therefore the recitation is indefinite.  The interpretation for substantive examination is that the active epoxy group is that of the 3-glycidoxypropyltrimethoxysilane.  Clarification can be made by amending the claim to “3-glycidoxypropyltrimethoxysilane (GTMS) with its active epoxy group”.   
Claims 6 and 16 recite “the sol-gel composition comprises silicon and . . . comprises” which is unclear and confusing whether the silicon is the silicone of the 3-glycidoxypropyltrimethoxysilane or an additional silicon atom or metal.  
Claim Rejections - 35 USC § 103
Claims 1, 6-7, 10-11, 14, 16, 20, 34, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Visser et al. (US 2012/0025142, already made of record) in view of U.S. 2016/0273111, Morris (hereinafter “Morris”) evidenced by CAS Registry No. 23519-77-9 Scifinder ACS (2021), hereinafter “RN  23519-77-9” and further in view of U.S. Gittens et al (hereinafter “Gittens”) and further in view of U.S. 2008/0317962, Hayes et al. (hereinafter “Hayes 2”) and further in view of Hayes et al. (US 2008/0216705, already made of record) as evidenced by 3M (3M Surface-Pre-Treatment AC-131 CB Safety Data Sheet, 2017).  
Regarding claims 1, 6-7, 10-11, 14, 16, 20, 34, 36, Visser discloses throughout the entire document as in the abstract a coating composition, comprising a film-forming resin, a curing agent, and a lithium salt (see Abstract).  The film-forming resin may be an epoxy or a polyurethane resin (see ¶ 0014). The coating composition also contains a curing agent for the film-forming resin that may be a polyisocyanate (see ¶s 0017, 0020). Thus, when the film-forming resin is a polyurethane and the curing agent is a polyisocyanate, the coating composition is free of epoxy.  The coating composition also contains one or more corrosion inhibitors, such as lithium phosphate or lithium tetraborate {reading on pending Claim 6} or hybrid pigments zinc phosphate+ZnO+Zn(DMTD)2 or azoles like thiazoles (see ¶s 0025 and 0028) {also reading on pending claims 4 and 6 as a phosphate not micronized}.  (Note that DMTD is 2,5-dimercapto-1,3,4-thiadiazole, a dithiol compound also abbreviated as DMCT) {reading on thiol-containing corrosion inhibitor with disulfide or dithiol}.  The position of the Office is that this composition is for the second corrosion protection layer of pending Claim 1. Also from ¶ 0037 the coating composition is applied to a substrate, like a non-ferrous metal substrate, to form a primer layer in a multilayer coating system comprising a primer layer and a topcoat.  From ¶s 0025-0026 and 0028 the lithium salt is preferably present in the coating composition in an amount of 1-40 vol %, based on the sum of the volumes of the non-volatile components of the coating composition or preferably 10-20 vol %, based on dry film volume.  These amounts overlap with 12 to 45 PVC of the pending claims and in accordance with as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Also given that the claims are that the first corrosion protection layer “comprises” a corrosion inhibitor selected from the group of SAPP, bis-DMCT, Zn(DMCT)2 other corrosion inhibitors can be present just that a corrosion inhibitor is selected from the group of SAPP, bis-DMCT, Zn(DMCT)2.  
The substrate like non-ferrous metals like aluminum (See ¶ 0041 and claim 30) are pre-treated with a chromium-free sol-gel system such as AC-131 (see ¶ 0037).  AC-131 is the same sol-gel disclosed in the present specification that is silicon-zirconium-based, (see ¶ 0035) {reading on organmetallic compound in a pre-treatment as in a first corrosion protection layer}.  Visser discloses pre-treatment coatings may comprise an epoxy such as Epikote® 828 (See ¶s 0042, 0129 Table 10.1).  Visser discloses the specific sol-gel pre-treatment composition may be AC-131 CB (See 0051) which as evidenced by 3M comprises a glycidyl ether (3M Page 13, Part B Page 2 of 10 Section 3), i.e. an active epoxy group.  
Also Visser discloses at ¶ 0015 the term "film-forming resin" includes monomers or oligomers which during curing of the coating form a polymeric system.  Examples of such monomers or oligomers are siloxanes and silicates (e.g. tetraalkoxysilane or silanes functionalized with epoxy, amine, mercaptan, or olefinic functionalities), alone or in combination with organic monomers or oligomers.  The polymeric system can be formed from the monomers or oligomers by sol-gel technology.  From the “List of Chemicals Used: at page 4 right col. the silane is an adhesion promoter.  
Visser discloses that the coatings show good adhesion to substrates (see ¶ 0069), and thus one of ordinary skill in the art would be motivated for a multilayer coating system of primer and topcoat to select each layer to bond to the previous and subsequent layers, specifically the pre-treatment sol-gel layer bonding to the substrate {i.e. as a first corrosion protection layer} and the coating layer such that the coating composition that may be used as a primer with an adhesion promoting silane like an epoxy functionalized silane {also reading on first corrosion protection layer} and as a topcoat with polyurethane would both be the coating composition and both with a corrosion inhibitor {reading on the second corrosion protection layer}.  
However Visser does not expressly disclose sol-gel composition comprising organometallic compound or alkoxy metallic compound that is organic zirconium compound such as Zr(IV) n-propoxide and 3-glycidoxypropyltrimethoxysilane (GTMS) together in the primer as presently claimed.  
Morris directed to corrosion inhibiting sol-gel for metallic substrates as is Visser as disclosed in Morris in the abstract and at ¶s 0010, 0016-0019 and 0037 that a metal substrate comprises a sol-gel or a silane and a corrosion inhibitor.  The corrosion inhibitor comprises a lithium ion as from a lithium salt and/or an azole compound.  A coated substrate includes the composition for application to a metal substrate and a coating on the composition.  From ¶ 0010 the term "coating," and like terms, when used as a verb herein, refers to the process of applying a composition, i.e., contacting a substrate with a composition, such as contacting a substrate with a conversion coating, primer, and/or topcoat.  From ¶s 0017-0019 the sol-gel may be an organosilane based sol-gel with suitable organosilane based sol-gels including such compounds as 3-glycidoxypropyltrimethoxysilane (“GTMS”) and also comprise an organometallic compound, for example an alkoxyzirconium salt like zirconium propoxide {reading on Claim 6}.  Zirconium propoxide evidenced by RN 23519-77-9 as Zirconium(IV) n-propoxide like commercially available DesoGel.  From ¶ 0027 the corrosion inhibitor in the sol-gel or silane based composition may comprise an azole compound.  Examples of suitable azole compounds include 2,5-dimercapto-1,3,4-thiadiazole (CAS 1072-71-5).  From ¶ 0037 the use of certain conjugated compounds according to the present invention can provide the substrate with improved adhesion to subsequently applied coating layers.  This is particularly true if the conjugated compound has hydroxyl functionality.  Accordingly, some embodiments of the present compositions allow for deposition of subsequent coating layers onto a substrate treated according to the present invention without the need for a primer layer.  Such coating layers can include urethane coatings.  From ¶s 0057-0061 the coating solutions were stable and the presence of the corrosion inhibitor in the sol gel does not affect the adhesion properties of the system for having a substrate with corrosion resistance.
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Visser discloses a sol-gel of an organometallic like a silicon zirconium based and epoxy functional silane with a lithium phosphate or lithium tetraborate corrosion inhibitor for the purpose of a primer for metal substrate.  Morris discloses a sol-gel of Zirconium(IV) n-propoxide and GTMS with lithium salt or azole compound corrosion inhibitor for the purpose of a primer for metal substrates.  Given this similar purpose the sol-gel of Morris of zirconium(IV) n-propoxide and GTMS with azole compound corrosion inhibitor can be combined with the sol-gel primer of Visser  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Visser a sol-gel coating of zirconium based silicon and epoxy functional silane and lithium phosphate or tetraborate salt and polyurethane as a primer on a metal substrate along with the sol-gel coating of zirconium based silicon and silane like tetraalkoyoxysilane and polyurethane and hybrid pigments zinc phosphate+ZnO+Zn(DMTD)2 in an amount of 1-40 vol %, based on the sum of the volumes of the non-volatile components of the coating composition as another layer like intermediate or top coat layer as afore-described, where from Morris the primer sol-gel has zirconium(IV) n-propoxide and GTMS substituted for or combined with the silicon zirconium and epoxyfunctional silane, respectively, of Visser in the primer, first corrosion protection layer, and the coating of Visser with the polyurethane and sol-gel as a topcoat, second corrosion protection layer, from Morris over the primer on the metal substrate motivate to have stable coating solutions where the presence of the corrosion inhibitor in the sol gel does not affect the adhesion properties of the system to provide a coated substrate with corrosion resistance.  Furthermore the combination of Morris with Visser has a reasonable expectation of success because both have sol-gels with zirconium compounds and epoxy silanes and corrosion inhibitor for a primer as a first corrosion protection layer, and both have a polyurethane composition for a topcoat second corrosion protection layer.     
To any extent the Visser in view of Morris does not expressly disclose Zn(DMCT)2 in the primer layer, Gittens is cited.  
Gittens discloses in the abstract and at ¶s 0008, 0016, 0018-0019, 0031 and 0036 an anticorrosion coating for substrates like aluminum with a sol-gel derived polysiloxane as from epoxy functional silanes like 3-glycidoxypropylmethoxysilane (GLYMO) for a sol-gel that is chemically bound to the substrate which can also be anti-fouling.  The sol-gel has an organic or inorganic corrosion inhibitor.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Visser as modified a sol-gel coating of zirconium based silicon and epoxy functional silane and lithium phosphate or tetraborate salt and polyurethane as a primer on a metal substrate along with the sol-gel coating of zirconium based silicon and silane like tetraalkoyoxysilane and polyurethane and hybrid pigments zinc phosphate+ZnO+Zn(DMTD)2, where the primer sol-gel has zirconium(IV) n-propoxide and GTMS substituted for or combined with the silicon zirconium and epoxyfunctional silane, respectively, of Visser in the primer, first corrosion protection layer, and the coating of Visser with the polyurethane and sol-gel as a topcoat, second corrosion protection layer over the primer on the metal substrate, as afore-described, where from Gittens the sol-gel includes a sol-gel derived polysiloxane that is useful with organic corrosion inhibitors and can be derived from epoxy functional silanes motivate to have chemical bonding to the substrate and can also have an antifouling property as for the article of the pending claims.  Furthermore the combination of Gittens with Visser as modified has a reasonable expectation of success to one skilled in the art because Gittens and Visser modified by Morris have epoxy functional silanes in sol-gel with organic corrosion inhibitors.  
To any extent the Visser as modified does not expressly disclose Zn(DMCT)2 in the primer layer, Hayes 2 is cited.  
Hayes 2 discloses in the abstract and at ¶s 0012-0013, 0034, 0039-0040, 0043, 0096, 0118-0119, 0182 and examples 4 and 7, corrosion resisting coatings for metals and methods for using them to protect metal surfaces that are subject to corrosion are described where the coatings comprise a first domain comprising a binder polymer and a second domain comprising a corrosion-responsive agent, where the first domain directly contacts the second domain.  The metal surfaces can be iron, steel and aluminum, and especially for aluminum alloys that contain copper.  The binder polymer can be silicone, where the first domain can have a corrosion-responsive agent like neutralized Zn(DMcT)2 which produces some of the best results applied to the substrate {reading on a first corrosion protection layer with Zn(DMcT)2 for Claims 1 and 11 and 34 and 36}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Visser as modified by Morris and Gittens as afore-described, where from Hayes 2 Zn(DMcT)2 corrosion inhibitor is in the primer sol-gel given the Zn(DMcT)2, like Vanlube 829, is used with silicone binder which is like the sol-gel derived polysiloxane or silicone of Visser modified by Morris and further modified by Gittens that is for corrosion protection of metals motivated to have better results in protecting metals including aluminum and its alloys as for Claims 1, 6-7, 10-11, 14, 16, 20, 34, 36.  Furthermore the combination of Hayes 2 with Visser as modified has a reasonable expectation of success to one skilled in the art because both Hayes and Visser as modified have a binder of silicone or polysiloxane derived from sol-gel applied to the metal substrates like aluminum and its alloys.  
Visser as modified disclosing fine grinding the corrosion inhibiting pigments (Visser ¶s 0043-0045) does not explicitly disclose the corrosion inhibitor in the coating composition is thiol-containing corrosion inhibitor particles comprising at least one of dithiol compound in a layer with polyurethane.   
Further, Hayes as Visser as modified is directed to anticorrosion or corrosion resistant coatings for metal like steel, iron, aluminum and aluminum alloys as disclosed in the abstract and at ¶s 0005, 0020-0024-0033, 0036-0040 and 0044 for a corrosion resistant agent comprising a neutralized metal salt of a corrosion inhibiting organic anion for protecting metal surfaces (see Abstract; ¶ 0005).  From ¶s 0020-0025 metals that are subject to corrosion can be protected against corrosion by applying to the metal's surface a neutralized metal salt of a corrosion inhibiting organic anion.  The neutralized metal salt can be used in anti-corrosion coatings along with other corrosion-resisting agents, but it has the advantage of being efficacious when it is used alone.  Preferably the corrosion-responsive agent comprises the neutralized Zn(II) of 2,5-dimercapto-1,3,4-thiadiazole (DMcT) {reading on thiol-containing corrosion inhibitor comprising at least one of dithiol compound for corrosion inhibitor of the second corrosion protection layer as in pending Claim 1}.  
	From ¶s 0036-0041 and 0044, the coating containing the neutralized metal salt can be applied over a chromium-free conversion coat, such as a conversion coating, and the corrosion resisting coating can comprise a binder polymer intermixed with the neutralized metal salt of a corrosion inhibiting organic anion.  The corrosion-responsive agent can be advantageously applied to the surface of any metal that is subject to oxidative corrosion in order to prevent or reduce corrosion.  In particular, it is useful for the protection of iron, steel and aluminum, and especially for aluminum alloys that contain copper. Some embodiments of coatings with neutralized metal salt applied to aluminum alloys such as 2024 and 7075 provided protection against corrosion in salt-spray environments that was equal to or better than the protection provided by conventional chromium coatings.  The neutralized metal salt can be combined in a layer with a binder polymer (501) in a coating (101) of a metal substrate (301) as illustrated in FIG. 5(c), where a useful binder polymer is urethane resins or polyurethane and preferably a cross-linkable polymer (a thermoset), like oil-modified polyurethanes, moisture cured polyurethanes, blocked urethanes, two component polyurethanes, aliphatic isocyanate curing polyurethanes.  The neutralized metal salt is formed into a coating by intermixing with a binder polymer, which can be used in any amount or concentration that provides corrosion protection.  The metal salt can be included in the coating in an amount of from about 1% to about 50% by weight, preferably from about 5% to about 40%, or from about 10% to about 35%, and also from about 15% to about 30%, all by weight of the coating {reading on the amount of corrosion inhibitor with polyurethane substantially free of epoxy of the second corrosion protection layer as over a conversion coat or pretreatment coat as in Visser for pending Claim 1}.  This range overlaps the range of pending claim 1 of about 15 to about 25 PVC because the weight % overlaps PVC given that weight percent is based on the weight of the coating with the binder of polyurethane.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
From ¶s 0049-0050 zinc (2,5-dimercapto-1,3, 4-thiadiazole, Zn(DMcT)2, is formed by dissolving zinc nitrate in methanol and adding this solution to a solution of DMcT in methanol.  A precipitate of the formula having the formula Zn(DMcT) forms.  Methanol is removed and the product is ground as ah aqueous slurry in a jar mill to reduce particle size until a Hegman grind of 5 or higher is achieved.  The corrosion resistant agent may be the neutralized Zn salt of 1, 5-dimercapto-1,3,4-thiadiazole or Zn(DMcT)2 that may be dried and milled to fine particles (see 0024-0025, Example 1).  Hayes discloses at ¶s 0045-0047 for fine particles that are intermixed in a resin that cures to form the binder polymer or a different polymer, the terms, "critical pigment volume concentration", or "CPVC", refer to the point at which there is just sufficient polymer to wet the pigment particles.  Below the CPVC there is sufficient polymer for wetting all of the particles of the corrosion-responsive agent and above the CPVC there is not.  There can be abrupt changes in the coating properties at the CPVC.
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances."  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose...”  Here Visser as modified discloses a coating composition, comprising a film-forming resin, such as polyurethane free of epoxy, a curing agent that may be a polyisocyanate, and one or more corrosion inhibitors, such as lithium phosphate or lithium tetraborate or hybrid pigments zinc phosphate+ZnO+Zn(DMTD)2 for the purpose of a coating on metal over sol-gel pretreatment.  Hayes discloses a corrosion resistant coating of polyurethane isocyanate curing agent and a corrosion resisting agent of micronized neutralized Zn salt of 1, 5-dimercapto-1,3,4-thiadiazole or Zn(DMcT)2 for the purpose of a coating for corrosion resistance over a pretreatment for metal like steel and aluminum.  Given this similarity of purpose the micronized neutralized Zn salt of 1, 5-dimercapto-1,3,4-thiadiazole or Zn(DMcT)2 useful with polyurethane binder or the layer of micronized neutralized Zn salt of 1, 5-dimercapto-1,3,4-thiadiazole or Zn(DMcT)2 and polyurethane and isocyanate cross-liner can be substituted for or combined with either the corrosion inhibitor or the entire layer of polyurethane, corrosion inhibitor and crosslinking agent of Visser as modified.  Given that the pending claims are “comprising” claims in that the second corrosion protection layer comprises a corrosion inhibitor selected from the group consisting of bis-DMCT An(DMCT)2 and combinations thereof, then other corrosion inhibitors can be present with the “comprising” and just a corrosion inhibitor is selected from the group consisting of bis-DMCT An(DMCT)2 and combinations thereof. 
Further given that Visser as modified further in view of Hayes disclose the first corrosion layer with the first carrier of sol-gel composition and the second corrosion layer as claimed, it is clear that the layers would necessarily be configured to bond as claimed or as disclosed in Visser as modified including Gittens.  Regarding the limitation “configured to bond” it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Visser as modified a sol-gel coating of zirconium based silicon and epoxy functional silane and sol-gel silicone as a primer on a metal substrate along with the sol-gel coating of zirconium based silicon and silane like tetraalkoyoxysilane and polyurethane and hybrid pigments zinc phosphate+ZnO+Zn(DMTD)2 as another layer like intermediate or top coat layer, where the primer sol-gel has zirconium(IV) n-propoxide and GTMS substituted for or combined with the silicon zirconium and epoxyfunctional silane, respectively, with Zn(DMTD)2 of Visser as modified in the primer, first corrosion protection layer, and the coating of Visser with the polyurethane and sol-gel as a topcoat, second corrosion protection layer, over the primer on the metal substrate, as afore-described, where from Hayes the fine particles of Zn(DMcT)2 in an overlapping amount from 10% to about 35%, or preferably from about 15% to about 30%, are substituted for or combined with as the corrosion inhibitor in polyurethane substantially free of epoxy is in the coating composition of Visser as modified or the layer or micronized particles of Zn(DMcT)2 in polyurethane with an isocyanate curing agent for a layer can be substituted for or combined with the polyurethane layer of Visser as modified for a second corrosion resistant layer over a sol-gel layer as a first corrosion layer.  The combination of both Visser as modified and Hayes disclose a coating composition comprising a metal salt corrosion inhibitor in a polyurethane layer over a pretreatment layer for the same purpose of corrosion resistance for metals with motivation to have fine particles of Zn(DMcT)2 for wetting by the polymer for the layer to avoid abrupt changes in coating properties as for the article of Claims 1, 6-7, 10-11, 14, 16, 20, 34, 36.  Furthermore the combination of Hayes with Visser as modified has a reasonable expectation of success to one of ordinary skill in the art because using the fine particles of Zn(DMcT)2 as the corrosion inhibitor in the polyurethane as in the coating composition of Visser have the same corrosion inhibitor of Zn(DMcT)2 to provide improvements for Visser of avoiding abrupt changes in coating properties.    
Regarding claim 7, Visser in view of Morris further in view of Gittens and further in view of Hayes 2 and further in view of Hayes is applied as to Claim 1, wherein sol-gel AC-131 evidences a composition contains 2% organosilane and 1% zirconium alkoxide.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the pending patent application as for example under rationale G of MPEP § 2141 III and 2143 I G to use 2% 3-glycidoxypropyltrimethoxysilane and 1% Zr(IV) n-propoxide in Visser in view of Morris and Hayes. Although the sol-gel does not contain 2% Zr(IV) n-propoxide, it would have been obvious to one of ordinary skill in the art that the amount of Zr(IV) n-propoxide would have been adjusted, depending upon user’s preference and intended use. Increasing the amount of zirconium alkoxide would have increased adhesion of the sol-gel layer to the substrate.  Alternatively, Morris discloses at ¶ 0013 that the ratio of organics like 3-glycidoxypropyltrimethoxysilane to inorganics like Zr(IV) n-propoxide in the polymer matrix may be controlled to adjust performance for a particular application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the pending patent application as for example under rationale G of MPEP § 2141 III and 2143 I G to use amounts of 3-glycidoxypropyltrimethoxysilane and Zr(IV) n-propoxide in Visser in view of Morris and Hayes, including those presently claimed, in order to adjust performance.  
Regarding claims 10 and 20, Visser in view of Morris further in view of Gittens and further in view of Hayes 2 and further in view of Hayes is applied as to Claims 1 and 11, where Visser as modified does not disclose two of the primer, intermediate coat, and topcoat contain a corrosion inhibitor.  However, because Visser discloses that the coating composition may be used as a primer, an intermediate coat, or a topcoat, it would have been obvious to one of ordinary skill in the art before the effective filing of the pending patent application as for example under rationale G of MPEP § 2141 III and 2143 I G that these layers would have contained corrosion inhibitors, in order to increase corrosion inhibiting properties of the coating system. 
Regarding claim 11, Visser in view of Morris further in view of Gittens and further in view of Hayes 2 and further in view of Hayes is applied as to Claim 1 and Visser discloses that the sol-gel is applied to a substrate, dried, and coated with the coating composition (see ¶ 0051).  
Claims 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Visser in view of Morris evidenced by RN 23519-77-9 further in view of Gittens and further in view of Hayes 2 and further in view of Hayes as evidenced by 3M (3M Surface-Pre-Treatment AC-131 CB Safety Data Sheet, 2017). 
Regarding claims 25-33, Visser in view of Morris further in view of Gittens and further in view of Hayes 2 and further in view of Hayes discloses coatings on substrates and method of coating as described above for Claims 1, 7, 10-11 and 20 and are hereby incorporated by reference.  
For Claims 25-28 and 30, Visser discloses the composition as a topcoat and with the sol-gel coat from Morris and the polyurethane second coat from the topcoat of Visser can be applied.  As such a topcoat the amount of the corrosion inhibitor of one or more corrosion inhibitors, such as lithium phosphate or lithium tetraborate or hybrid pigments zinc phosphate+ZnO+Zn(DMTD)2 and from ¶s 0025-0026 and 0028 the lithium salt is preferably present in the coating composition in an amount of 1-40 vol %, based on the sum of the volumes of the non-volatile components of the coating composition or preferably 10-20 vol %, based on dry film volume would be in the overlapping range to the claimed about 12 to about 45 PVC.  The amount of micronized Zn salt of 1, 5-dimercapto-1,3,4-thiadiazole or Zn(DMcT)2 corrosion inhibitor of in the second corrosion protective layer is an overlapping amount of from about 1% to about 50% by weight, preferably from about 5% to about 40%, or from about 10% to about 35%, and also from about 15% to about 30%, from Hayes.  Also the alkoxy zirconium compound is propoxide with 3 carbon R group from Morris {also applicable to Claim 26} and as the topcoat is the composition of Vising the topcoat has the afore-mentioned corrosion inhibitors from the first primer layer and the second polyurethane epoxy free layer {which is also applicable to Claims 28 and 30}.  
For Claim 27 Vising in view of Morris further in view of Gittens and further in view of Hayes 2 and further in view of Hayes is applied in the same manner as to Claim 7.   
For Claims 29, 31 and 33 the overlapping amounts of corrosion inhibitor in the first layer and second layer from Vising in view of Morris further in view of Gittens and further in view of Hayes 2 and further in view of Hayes also overlap the amounts of these claims.  
For Claim 32 the corrosion inhibitor of the second layer from Hayes as a Zn salt of 1, 5-dimercapto-1,3,4-thiadiazole or Zn(DMcT)2 replacing the hybrid pigments zinc phosphate+ZnO+Zn(DMTD)2 in the topcoat reads on Claim 32. 
Therefore, for Claims 25-33 it would have been obvious to one of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have the anticorrosion coating composition as the topcoat from Vising in view of Morris further in view of Gittens and further in view of Hayes 2 and further in view of Hayes for the same afore-given reasons as for Claims 1, 7, 10-11 and 20 the pulverized Zn(DMTD)2 in the coating composition and in sol-gel of Visser in view of Morris further in view of Gittens and further in view of Hayes 2 and further of Hayes.  
Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Visser in view of Morris evidenced by RN 23519-77-9 further in view of Gittens and further in view of Hayes 2 and further in view of Hayes as evidenced by 3M (3M Surface-Pre-Treatment AC-131 CB Safety Data Sheet, 2017) further in view of U.S. 2014/0315004, Kinlen et al (hereinafter “Kinlen”). 
Regarding Claims 35 and 37, Visser in view of Morris further in view of Gittens and further in view of Hayes 2 and further in view of Hayes is applied as to Claim 1.  However Visser as modified does not expressly disclose that bis-DMCT is the primer or first corrosion protection layer.  
Kinlen discloses in the abstract and at ¶s 0006-0007, 0049 and table 2 structure 17 corrosion inhibition systems, including coated substrates, coating materials and corrosion inhibition compounds, and methods of making the same are disclosed. These systems and methods include corrosion inhibition compounds that are responsive to corrosion at a surface, releasing active inhibitor groups upon a corrosion stimulus.   The active inhibitor groups are selected to block corrosion at the surface by inhibiting oxidation reactions, reduction reactions and/or by forming a passivation layer.  The corrosion inhibition coating materials may be created by selecting a corrosion inhibition compound, like structure 17 of bis DMCT, selecting a carrier adapted to coat a substrate, and mixing the two.  The corrosion inhibition compounds may be selected to specifically adhere to and/or have a specific affinity for certain substrates. In particular, macrocyclic corrosion inhibition compounds generally may be designed and/or selected for specific affinity for metal and/or metal alloy surfaces. Thus, when employed on a coated substrate, corrosion inhibition compounds with a specific affinity for the substrate generally will be in proximity of the substrate {reading on bis DMcT in a primer or first corrosion protection layer of Claims 35 and 37.  From ¶ 0049 Dimercaptothiadiazole (DMcT) and the dimer of DMcT ( bis-DMcT) may be reacted under various conditions with different metal salts in order to produce complexes of these metal salts with the properties to inhibit corrosion of copper intermetallics in aluminum.  DMcT is a cathodic inhibitor that is thought to inhibit corrosion by forming a strong bond with the copper-containing intermetallic sites on the surface of the aluminum, and thereby sequesters or prevents the oxidation reduction reaction in an electrolyte on a metallic surface.  Zirconium, zinc, and copper salts may be reacted with both DMcT and bis-DMcT in order to produce corrosion inhibition compounds {reading on the bisDMcT can be mixed with other DMcT, where Zn(DMcT)2 is a DMcT to read on pending Claim 37.  
It would have been obvious to one of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have the anticorrosion coating composition as the topcoat from Vising in view of Morris further in view of Gittens and further in view of Hayes 2 and further in view of Hayes, as afore-described for Claim 1, where from Kinlen bis-DMcT is in the first corrosion protection layer of Vising as modified motivated to block corrosion at the surface by inhibiting oxidation reactions, reduction reactions and/or by forming a passivation layer as for Claims 35 and 37.  Further the combination of Kinlen and Vising as modified has a reasonable expectation of success to one skilled in the art because both Kinlen and Vising as modified apply DMcT type corrosion inhibitors to aluminum substrates.        
Response to Arguments
Applicant’s arguments filed 05/13/2022 and 03/24/2022 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.   
CONCLUSION  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787